                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CECIL EUGENE SHAW,                                 Case No. 19-cv-08103-SVK
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING MOTION FOR
                                   9            v.                                         EXTENSION OF TIME TO SERVE
                                  10    RICHARD L. BRAZELL, et al.,                        Re: Dkt. No. 11
                                  11                    Defendants.

                                  12           On February 10, 2020, Plaintiff Cecil Eugene Shaw (“Plaintiff”) filed a motion requesting
Northern District of California
 United States District Court




                                  13   a sixty-day extension to complete service on Defendants Richard L. Brazell and Joan K. Brazell
                                  14   (collectively, “Brazell Defendants”). Dkt. 11 at 2. Plaintiff also requests an additional sixty days
                                  15   by which to complete the joint site inspection as required by General Order 56. Id. In support of
                                  16   the motion, Plaintiff’s counsel states, under oath, that no defendants have appeared.
                                  17   Dkt. 11-1 ¶ 12. A review of the docket demonstrates that this statement is in error, as Defendant
                                  18   RJC Spirits has filed an answer to Plaintiff’s complaint. See Dkt. 10. Plaintiff’s counsel is
                                  19   cautioned, as it has been in other matters, to check the facts before making statements under oath
                                  20   to this Court.
                                  21           Regarding the requests for extensions, Plaintiff asserts that “due to the discovery of new
                                  22   information, Plaintiff anticipates that service upon Defendants can be completed within shortly.”
                                  23   Dkt. 11 at 2. As thirty days should be sufficient, the Court GRANTS a thirty-day extension for
                                  24   Plaintiff to complete service on the Brazell Defendants. Service must be completed by March 12,
                                  25   2020.
                                  26   ////
                                  27   ////
                                  28   ////
                                   1          The Court also grants a thirty-day extension to the deadline to complete the joint-site

                                   2   inspection.

                                   3          SO ORDERED.

                                   4   Dated: February 11, 2020

                                   5
                                                                                                   SUSAN VAN KEULEN
                                   6                                                               United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
